UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): February 17, Otelco Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-32362 52-2126395 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 505 Third Avenue East, Oneonta, AL35121 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (205) 625-3574 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. OnFebruary 17, 2009, Otelco Inc. announced its results of operations for its fourth quarter and year endedDecember 31, 2008. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits 99.1Press Release Dated February 17, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OTELCO INC. (Registrant) Date: February 17, 2009 By: /s/ Curtis L. Garner, Jr. Name: Curtis L. Garner, Jr. Title: Chief Financial Officer
